Christiancy J.:
•I concur entirely with my brethren in the opinion given by them in this case, s'o far as relates to the land situate in Hamtramck; and I concur in the result, but not in all the reasoning, in reference to the dwelling house and half lot in Detroit. I place my concurrence in the result, as to this house and lot, entirely upon the ground that, as shown by the evidence, the value of the property exceeded fifteen hundred dollars, the limitation fixed for a homestead.
From so much of the opinion of my brethren as implies the necessity of any particular mode of selecting, or ascertaining the value of a homestead, when it consists of a dwelling house and a single separate lot in a city or village, I entirely dissent; nor can I concur in the opinion that, in *470such case, it can only be claimed when, or after, it has been levied upon by execution. But in my view of this case, these questions are not before us, and I reserve, the ex pression of any opinion upon them till a case arises which may render it necessary.
Campbell J. did not sit, having been of counsel.

Decree affirmed.